DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered. 
Response to Amendments
Applicant's amendment filed 4/9/2021 to claims 8 and 13 have been entered. Claims 8-17 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 11-12 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) as evidenced by Aoki et al (2007, Endocrinology 148(8):3850 –3862; reference U). 
Sano discloses a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3). Aoki is cited solely as evidence that exosomes from differentiating adipocytes inherently comprise insulin, TNF-alpha, and angiopoietin (see abstract and Figures). Sano discloses that purified exosomes were resuspended in PBS (reads on a medium composition).  Sano also discloses that the exosomes are at a concentration of 100µg and that the isolated exosome stimulated differentiation of the preadipocytes to adipocytes (See Fig. 3).
Therefore the cited reference is deemed to anticipate the instant claims above.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
Applicant alleges that none of the cited references teach the new limitation wherein the exosomes comprise one or more of the listed bioactive factors. However, as stated in the above rejection, Aoki is cited solely as evidence that exosomes from differentiating adipocytes inherently comprise insulin, TNF-alpha, and angiopoietin. Therefore this argument is not persuasive. 
Applicant highlights that Sano uses hypoxic culture conditions when generating the exosomes. Applicant cites to a publication by Giaccia and generally alleges that there are differences in cellular responses to hypoxic verses normoxic culture conditions. While the examiner does not dispute that there are differences between cells cultured in hypoxic verses normoxic culture conditions, it is noted that the claimed methods do not limit to only hypoxic or only normoxic culture conditions. It is also noted that Sano also teaches normoxic culture 
Applciant alleges that Sano only teaches that the exosome treated cells have “lipogenic activity” and not that they fully differentiate into adipocytes. The examiner disagrees with this interpretation as Sano shows induction of differentiation throughout the publication (for example see 3.4 of Sano). Even so, it is noted that the claimed method only recites “inducing differentiation”, not fully differentiating cells. Therefore any level of induction of differentiation reads on the claimed methods.  Therefore this argument is not persuasive.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) as evidenced by Aoki et al (2007, Endocrinology 148(8):3850 –3862) and in view of Wu et al (2012, Cell proliferation, 45:311-319).
Sano beneficially teaches a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3). Aoki is cited solely as evidence that exosomes from differentiating adipocytes inherently comprise insulin, TNF-alpha, and angiopoietin (see abstract and Figures).  Sano also discloses that the exosomes are at a concentration of 100µg and that the isolated exosome stimulated differentiation of the preadipocytes to adipocytes (See Fig. 3).
Sano does not teach wherein the stem cells differentiating into adipocytes comprise one or more of bone marrow stem cells, cord blood stem cells, and adipose-derived stem cells.
However, this deficiency is made up in Wu.
Wu beneficially teaches that adipose tissue, mesenchymal in origin, is composed of adipocytes, pre-adipocytes, blood cells, fibroblasts, immune cells and matrix of collagen fibres (see pg. 312, paragraph 2).  Wu also teaches differentiating bone marrow mesenchymal stem cells (MSCs) into adipocytes (see Abstract, and Methods and Materials).  Wu teaches that MSCs cultured in conditioned medium (CM) of adipose tissue spontaneously differentiated into adipocytes.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting preadipocyte cells (taught by Sano) for the bone marrow MSCs (taught by Wu) because preadipocyte cells and bone marrow MSCs are both explicitly taught as being useful for differentiation into adipocytes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) as evidenced by Aoki et al (2007, Endocrinology 148(8):3850 –3862) and in view of Yoshimura (US PGPUB 2008/0317718).
Sano beneficially teaches a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3).  Aoki is cited solely as evidence that exosomes from differentiating adipocytes inherently comprise insulin, TNF-alpha, and angiopoietin (see abstract and Figures). Sano also teaches that the exosomes are at a concentration of 100µg and that the isolated exosome stimulated differentiation of the preadipocytes to adipocytes (See Fig. 3).  Sano does not teach administering a composition comprising, as an active ingredient, exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration.
However, this deficiency is made up in Yoshimura.
Yoshimura beneficially teaches a method for treatment of a disease, a disorder or an abnormal condition attributed to the deficiency of a differentiated cell, comprising the steps of: 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to induce adipose tissue regeneration using exosomes based upon the beneficial teachings provided by Sano, as fully discussed above.  It would have been obvious to incorporate administering the composition comprising exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration, into the method taught by Sano based upon the beneficial teachings provided by Yoshimura –including as treatment of a disease, a disorder or an abnormal condition attributed to the deficiency of a differentiated cell, as fully discussed above.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) as evidenced by Aoki et al (2007, Endocrinology 148(8):3850 –3862) and in view of Yoshimura (US PGPUB 2008/0317718) as applied to claims 13 and 17 above, and further in view of Wu et al (2012, Cell proliferation, 45:311-319).
The teachings of Sano and Yoshimura are described above.
The combined teachings of Sano and Yoshimura do not teach wherein the stem cells differentiating into adipocytes comprise one or more of bone marrow stem cells, cord blood stem cells, and adipose-derived stem cells.
However, this deficiency is made up in Wu.

A person of ordinary skill in the art would have had a reasonable expectation of success in substituting preadipocyte cells (taught by Sano) for the bone marrow MSCs (taught by Wu) because preadipocyte cells and bone marrow MSCs are both explicitly taught as being useful for differentiation into adipocytes. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) as evidenced by Aoki et al (2007, Endocrinology 148(8):3850 –3862) and in view of Yoshimura (US PGPUB 2008/0317718) as applied to claims 13 and 17 above, and further in view of Cheung et al. (Biomaterials 35, 2014, pgs. 1914-1923).
The teachings of Sano and Yoshimura are described above.
The combined teachings of Sano and Yoshimura do not teach wherein the composition further comprises a hydrogel and is to be administered by injection.
However, this deficiency is made up in Cheung.
Cheung beneficially teaches an injectable tissue-engineered adipose substitute that could be used to deliver adipose-derived stem cells (ASCs), filling irregular defects and stimulating natural soft tissue regeneration, would have significant value in plastic and reconstructive surgery (Abstract).  Cheung also teaches that a composite scaffold approach has great potential for adipose tissue engineering, which could be adapted into a minimally-invasive technology for the reconstruction of irregular soft tissue defects.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer a composition comprising, as an active ingredient, exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration based upon the beneficial teachings provided by Sano and Yoshimura, as fully discussed above.  It would have been obvious to incorporate an injectable hydrogel into the method taught by Sano and Yoshimura based upon the beneficial teachings provided by Cheung –including because such a composite scaffold approach has great potential for adipose tissue engineering, which could be adapted into a minimally-invasive technology for the reconstruction of irregular soft tissue defects, as fully discussed above. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
Applicant alleges that none of the secondary references remedy the alleged deficiencies in Sano. However, as discussed at length above, the applicant’s arguments alleging deficiencies in Sano were not persuasive and therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653